DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 7-13, 15-19, and 21-22 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Snyder (Reg. No. 41,428). Application has been amended as follows:

1.  (currently amended) A method, comprising:
	receiving, at a first wireless station in a radio access network (RAN), first data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the first data includes quality of service (QoS) information with different quality of service identifiers (QCIs);
	aggregating, by the first wireless station, the first data wirelessly transmitted from the first plurality of UE devices;
	forwarding, by the first wireless station, the first data from the first plurality of UE devices to a second wireless station in the RANwithout mapping or modifying any of the QCIs;
	receiving, by the second wireless station, the first data;
	receiving, by the second wireless station, second data wirelessly transmitted from a second plurality of UE devices, wherein the second data includes QoS information; and
	forwarding, by the second wireless station, the first data and the second data to a third wireless station in the RAN, wherein the second wireless station does not map the QoS information included in the first data [[or]] and the second data, and wherein third wireless station is configured to forward the first and second data via a backhaul network,
	wherein the first wireless station is coupled to the second wireless station via a wired connection, the method further comprising:
	encapsulating, by the first wireless station, the first data in an Ethernet packet; and
	forwarding the Ethernet packet to the second wireless station via the wired connection.

	2. (original) The method of claim 1, wherein the first and second wireless stations are configured to communicate in accordance with a Fifth Generation (5G) radio access technology type or protocol and the QoS information comprises 5G QoS identifiers.

	3.  (original) The method of claim 1, wherein the forwarding of the first and second data to the third wireless station comprises forwarding the first and second data via a network slice.

	4.  (original)  The method of claim 1, wherein the first, second and third wireless stations each comprise a next generation node B (gNB), the method further comprising: forwarding, by the third gNB, the first and second data to the backhaul network via a wired connection.  

	5.  (canceled)  

	6.    (original) The method of claim 1, wherein the first and second wireless stations each comprise wireless stations in the RAN configured to service UE devices within a wireless range of the respective first and second wireless stations.

	7.  (original) The method of claim 1, further comprising:
	forwarding, by the first wireless station, the first data to at least one additional wireless station located on a path between the first wireless station and the second wireless station; and forwarding, by the at least one additional wireless station, the first data to the second  wireless station.   

	8.  (previously presented) The method of claim 1, wherein the first wireless station is configured to: determine whether a fiber connection or wireless connection exists to the second wireless station, wherein the fiber connection corresponds to the wired connection.

	9.  (original) The method of claim 8, wherein the first wireless station is further configured to: transmit the first data via the fiber connection in response to determining that the fiber connection exists.

	10.  (previously presented) The method of claim 8, wherein the first wireless station is configured to: transmit the first data via the wireless connection, in response to determining that the wireless connection exists and in response to determining that the fiber connection is experiencing a problem.

	11. (currently amended) A system, comprising: a plurality of wireless stations  in a radio access network (RAN), wherein the plurality of  wireless stations includes at least a first  wireless station and a second wireless station,  wherein the first wireless station is configured to: receivefirst data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the 
first data includes quality of service (QoS) information with different quality of service identifiers (QCIs), 
	aggregate the received first data, and
	forward the first data from the first plurality of UE devices to the second  wireless stationwithout mapping or modifying any of the QCIs, and
	wherein the second wireless station is configured to:
	receive the first data,
	receive second data wirelessly transmitted from a second plurality of UE devices, wherein the second data includes QoS information, and
	forward the first data and the second data to a third wireless station in the RAN, wherein the second wireless station does not map the QoS information included in the first data [[or]] and the second data, and wherein the third wireless station is configured to forward the first and second data via a backhaul network,
	wherein the first wireless station is coupled to the second wireless station via a wired connection, and the first wireless station is further configured to:
	encapsulate the first data in an Ethernet packet, and 
	forward the Ethernet packet to the second wireless station via the wired connection.

	12.  (original) The system of claim 11, wherein the first and second wireless stations are configured to communicate in accordance with a Fifth Generation (5G) radio access technology type or protocol and the QoS information comprises 5G QoS identifiers.

	13.  (original) The system of claim 11, further comprising: the third wireless station, wherein the third wireless station comprises a next generation node B (gNB), wherein the gNB is configured to forward the first and second data to the backhaul network via a wired connection.  
 						
	14.  (canceled)
 
	15.  (original) The system of claim 11, further comprising: at least one additional wireless station located on a path between the first wireless station and the second wireless station, wherein the at least one additional  wireless station is configured to: forward the first data to the second wireless station.   

	16.  (previously presented) The system of claim 11, wherein the first wireless station is
further configured to: determine whether a fiber connection or wireless connection exists to thesecond wireless station, wherein the fiber connection corresponds to the wired connection, and transmit the first data via the fiber connection in response to determining that the fiber connection exists.

	17.  (previously presented) The system of claim 16, wherein the first wireless station is configured to: transmit the first data via the wireless connection, in response to determining that the wireless connection exists and in response to determining that the fiber connection is experiencing a problem.
	
	18.  (currently amended) A device, comprising:
	a memory configured to store instructions; and
	at least one processor configured to execute the instructions stored in the memory to:
	receive first data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the first data includes quality of service (QoS) information with different Fifth Generation quality of service (QoS) identifiers (5QIs),
	aggregate the first data wirelessly transmitted from the first plurality of UE devices, 	receive second data transmitted from a second device in a radio access network (RAN) that includes the device, wherein the second data includes data transmitted from a second plurality of UE devices and includes 5QIs, wherein the second device does not map or modify the 5QIs in the second data, 
	encapsulate the first and second data in Ethernet packets, and
	forward the Ethernet packets to a third device in the RAN via a wired connection, wherein when forwarding the Ethernet packets, the at least one processor does not map or modify the 5QIs included with the first data and the second data, and wherein the third device is configured to forward the first data and the second data via a backhaul network.

	19.  (currently amended) The device of claim 18, wherein the instructions further cause the at least one processor to:
	determine whether a fiber connection or wireless connection exists to the third device, wherein the fiber connection corresponds to the wired connection, and
	transmit the first data via the fiber connection in response to determining that the fiber connection exists.

	20. (canceled) 
	21. (canceled)  
	22. (canceled)  

	23. (previously presented)  The device of claim 18, wherein forwarding the Ethernet packets, the at least one processor is configured to forward the Ethernet packets via a network slice.

	24. (new)  The method of claim 1, wherein forwarding the Ethernet packets comprises:
	forwarding the Ethernet packets via a network slice.

	25. (new)  The device of claim 18, wherein when forwarding the Ethernet packets, the at least one processor is configured to forward the Ethernet packets via a network slice.

Allowable Subject Matter
Claims 1-4, 6-13, 15-19, and 23-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination the limitations of
“…receiving, at a first wireless station in a radio access network (RAN), first data wirelessly transmitted from a first plurality of user equipment (UE) devices, wherein the first data includes quality of service (QoS) information with different quality of service identifiers (QCIs); aggregating, by the first wireless station, the first data wirelessly transmitted from the first plurality of UE devices; forwarding, by the first wireless station, the first data from the first plurality of UE devices to a second wireless station in the RAN, wherein the first wireless station does not map the QoS information included with the first data without mapping or modifying any of the QCIs; receiving, by the second wireless station, the first data; receiving, by the second wireless station, second data wirelessly transmitted from a second plurality of UE devices, wherein the second data includes QoS information; and forwarding, by the second wireless station, the first data and the second data to a third wireless station in the RAN, wherein the second wireless station does not map the QoS information included in the first data and the second data, and wherein third wireless station is configured to forward the first and second data via a backhaul network, encapsulating, by the first wireless station, the first data in an Ethernet packet; and forwarding the Ethernet packet to the second wireless station via the wired connection.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462